IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JOSEPH DANIEL FLOWERS,                 NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D12-6064

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 22, 2014.

An appeal from the Circuit Court for Escambia County.
Gary L. Bergosh, Judge.

Jeffrey E. Lewis, General Counsel, and Melissa J. Ford, Assistant Conflict
Counsel, Office of Criminal Conflict and Civil Regional Counsel, Region One,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Brittany Ann Rhodaback, Assistant
Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      Joseph Daniel Flowers appeals the final judgment after a jury found him

guilty of seven charges. We affirm, but remand this case to the trial court to enter a

written order of competency.
      Flowers correctly argues that the trial court must enter a written order

finding the defendant competent. See Fla. R.Crim.P. 3.212(b). However, as noted

by this court in White v. State, 548 So. 2d 765, 768 (Fla. 1st DCA 1989), where a

trial court has entered an oral finding that the defendant is competent, but no

written order of competency has been entered, the proper remedy is to affirm the

judgment and to remand the case to the trial court for entry of a nunc pro tunc

order finding the defendant competent to stand trial.

      We disagree with Flowers’s assertion that the court was required to conduct

a second competency proceeding. Nothing was presented to the trial court which

could raise a bona fide and reasonable doubt as to his competency at the time of his

October 2013 trial or November 2013 sentencing hearing. See Pericola v. State,

499 So. 2d 864, 867 (Fla. 1st DCA 1986), pet. rev. denied, 509 So. 2d 1118 (Fla.

1987).

      We affirm the final judgment, but remand this case to the trial court to enter

a nunc pro tunc order finding Flowers competent to stand trial.

SWANSON and MAKAR, JJ., and SJOSTRUM, JONATHAN, ASSOCIATE
JUDGE, CONCUR.




                                         2